Citation Nr: 1325209	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  10-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher ratings for the components of the Veteran's low back disability, currently assigned a rating of 10 percent prior to April 25, 2012, and a rating of 40 percent beginning April 25, 2012, for impairment of the lumbar spine; a rating of 20 percent beginning April 25, 2012, for right lower extremity radiculopathy; and a rating of 20 percent beginning April 25, 2012, for left lower extremity radiculopathy.  

2.  Entitlement to service connection for residuals of frostbite of the feet.

3.  Entitlement to service connection for residuals of frostbite of the face.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1977 to June 1997. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was afforded a Travel Board hearing.  before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record.  

When the case was most recently before the Board in April 2012, it was decided in part and remanded in part.  While the case was in remand status, the Appeals Management Center (AMC) issued a February 2013 rating decision increasing the rating for functional impairment of the lumbar spine from 10 percent to 40 percent, effective April 25, 2012, and granting separate ratings of 20 percent for associated radiculopathy of the left and right lower extremities, effective April 25, 2012.  

Service connection for hypertension was also granted in the February 2013 rating decision so that issue is no longer on appeal.  


REMAND

The AMC's grant of an increased rating of 40 percent for impairment of the lumbar spine and separate ratings of 20 percent for associated radiculopathy of the left and right lower extremities, April 25, 2012, did not satisfy the Veteran's appeal as to those issues.  See AB v. Brown, 6 Vet. App. 35, 38   (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Accordingly, as directed by the Board's April 2012 remand, the AMC should have issued a supplemental statement of the case (SSOC) addressing these issues prior to returning the case to the Board.  The AMC neglected to do so, and this material deficiency necessitates remand for issuance of an SSOC.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran's claims for service connection for cold injury residuals of the feet and face were the subject of a VA examination in April 2012 and an addendum opinion in March 2013.  The April 2012 examination report notes apparent frostbite residual signs and symptoms of the feet consisting of cold sensitivity, numbness, locally impaired sensation, and nail abnormalities.  The examiner further noted that the Veteran's dermatophytosis of the feet was already service connected.  The April 2012 examiner failed, however, to provide any etiology opinion related to service for identified cold injury residuals of the feet.  

The March 2013 examiner, who only reviewed the record, purported to review the examination report from April 2012, but then based a negative etiology opinion for residuals of frostbite of the feet on absence of current findings at the April 2012 examination.  The March 2013 examiner's etiology opinion thus appears to be based on a substantially inaccurate factual premise.  While it is true that the April 2012 examiner failed to explicitly diagnose frostbite residuals of each foot, that examiner does appear to have indicated their current existence.  The March 2013 examiner's etiology opinion with respect for bilateral foot frostbite residuals thus appears to be based on an inaccurate factual premise of no current disability.  The opinion is accordingly inadequate for adjudication purposes.

Regarding residuals of frostbite of the face, while it is true that the April 2012 VA examiner indicated that he found no current residuals upon examination, the Veteran reported at that examination that he had recurrent blisters of the face and numbness in cold weather.  The April 2012 examination was not conducted during cold weather; therefore, the Board has determined that the Veteran should be afforded another VA examination during a time when the condition is more likely to be active.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature of any residuals of cold injuries of the face and feet that have been present during the period of the claims.  The examination should be conducted in winter.  The claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  With respect to all abnormalities of the feet and face currently present or present at any time during the pendency of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the abnormalities are due to cold injury in service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why .

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

